HAIGHT, J.
This action was brought to recover the balance ■due for services rendered by the plaintiff as° an attorney and counselor at law for the defendant in two certain actions to foreclose mechanics’ liens, and for divers other legal services and consultations. An account had been rendered by the plaintiff for $230.07, upon which the sum of $125 had been paid. The defendant claimed that when the account was rendered he disputed the amount thereof, and that in view of a settlement of the two actions without trial the plaintiff agreed to accept $187.12 in full, and that the same was to be paid by crediting thereon the amount of the defendant’s bill against him for plumbing, and the balance, $125, in cash, wMch was paid. His contention is supported by the evidence of himself, Ms son, and bookkeeper, and the verdict was in his favor. The trial court granted a new trial, as we have seen, upon the ground that the verdict was “against the evidence and the weight of evidence.” The plaintiff asked for a new trial upon the ground that the verdict was against the weight of evidence, and it is upon that ground alone that the order must be supported, if at ah, for it cannot be successfully claimed that there was no evidence to support the defendant’s contention. When the money was paid over by the defendant to the plaintiff, he gave a receipt back therefor, and in such receipt he acknowledged the payment of 'the money to apply upon the account as rendered, etc.; and, inasmuch as tMs receipt was taken and held by the defendant, it becomes some evidence in support of the plaintiff’s claim. Whether tMs receipt, when taken by the defendant, was read over by him, so' that he fully understood its contents does not appear. It is quite possible that this court, upon the evidence as it stands, would not have felt justified in ordering a new trial. But the trial court had the advantage of hearing and seeing the witnesses when they delivered their testimony, and is therefore better able to judge as to their character and truthfulness, and it is the practice to allow that court considerable latitude in the granting of new trials where the verdict is against what it believes to be the facts. The plaintiff did not ask the court to direct a verdict in Ms favor. It is now claimed that because of such omission he admitted that there was evidence sufficient to carry the case to the jury, and that in submitting it to the jury he took Ms chances upon recovering a verdict. It is quite possible that such is the rule where the new trial is asked for upon the ground that there was no evidence to support the verdict. In such a case the ruling is upon a question of law, and may be followed by an exception. Peake v. Bell, 7 Hun, 454; Mortimer v. Doelger, (Super. N. Y.) 11 N. Y. Supp. 583; Keeler v. Dyeing Establishment, 54 N. Y. Super. Ct. 369. But tMs is not the rule where the new trial is asked for upon the ground that the verdict is against the weight of evidence. Such a motion is authorized by the Code, and a verdict cannot be directed by the court *155upon the ground that the evidence of one party predominates over that of the other. Allgro v. Duncan, 24 How. Pr. 210, affirmed 39 N. Y. 313; McDonald v. Walter, 40 N. Y. 551; Barrett v. Railroad Co., 45 N. Y. 628-632. In Shearman v. Henderson, 12 Hun, 170, Talcott, J., criticised Peake v. Bell, supra, and refused to follow it. The criticism is just, provided the motion in that case was made upon the ground that the verdict was against the weight of evidence, or on account of insufficient evidence, which means the same thing; but, as we understand, that decision is placed upon the ground that there was no evidence to sustain the verdict. The trial court, in determining whether a verdict should be set aside as against the weight of evidence, must be controlled largely by the circumstances surrounding each case. There is no well-defined rule by which he must be governed. The motion is addressed to Ms sound discretion, and he should inquire as to whether or not substantial justice has been done. The general term doubtless has the power to review the discretion of the trial judge as exercised upon these motions, and is the only court that has such power. It has been its policy, however, not to interfere with such discretion in awarding one new trial unless it was quite apparent that there had been an abuse thereof. Barrett v. Railroad Co., supra; Bannon v. McGrane, 45 N. Y. Super. Ct. 517; Langlois v. Hayward, (Sup.) 13 N. Y. Supp. 200. The order should therefore be affirmed, with costs of this appeal to the respondent. All concur.